Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.

Preliminary Remarks
 	The amendment filed on 05/25/2022 has been entered.  Claims 1-15 remain canceled, claims 16 and 27 have been amended, and therefore, claims 16-30 remain pending in the application.  

Claim Rejections - 35 USC § 112
Claims 19 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "said notch" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 29 and claim 30, which depend on claim 29, recites the limitation "said second member" in line-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0143452 A1-Che et al. (hereafter Che).
Claim 16: “A device to freezing adipose tissue, the device comprising: a closure and a receptacle mutually coupleable and configured to be closed tight for cryopreservation of the adipose tissue,”:  Che discloses the present invention relates generally to specimen containers and, more particularly, to cryogenic vials for storing biological specimens (Para. [0001], lines 1-3).  Further, Che discloses a closure (cap assembly 24, Para. [0018], line 6, Fig. 2) and a receptacle (container 22, Para. [0018], line 6, Fig. 1); Che discloses the closure (cap assembly 24) is configured to be secured to the container 22 (receptacle, Para. [0018], lines 6-7), where the closure or cap is capable of being mutually coupled and configured to be closed tight for cryopreservation of adipose tissue. 
“said closure comprising at least one manual grip portion and at least one support portion to which the adipose tissue adheres,”:  Che discloses the closure (cap assembly 24) comprises at least one manual grip (Fig. 2 illustrates the cap assembly 24, which can be grouped) and support portion (pipette 70), which is configured to receive and store samples (Para. [0023], lines 1-2, Fig. 2). 
“said receptacle comprising at least one housing in which at least said support portion of said closure can be inserted,”:  Che discloses said receptacle (container 22) comprises at least one housing (illustrated in Fig. 2) in which at least said support portion (pipette 70) can be inserted, also illustrated in annotated Fig. 2 below.

    PNG
    media_image1.png
    648
    622
    media_image1.png
    Greyscale

“said receptacle further comprising at least one safety valve, suitable for activating in case that a difference between an outside pressure and a pressure inside said housing exceeds a predetermined value,”:  Che discloses at least one safety valve (valve 46, Para. [0021], line 2, Fig. 2); further, Che discloses the valve 46 is configured to blowout when the vial 20 is being thawed if the pressure inside the vial is greater than a predetermined pressure, the predetermined pressure being the highest pressure where no damage will occur to the sample or the vial (Para. [0021], lines 2-6).
“wherein said at least one safety valve comprises at least one separable portion of said receptacle, adapted to be detached, partially or completely, from a body of said receptacle in the case in which the difference in pressure between the inside and the outside exceeds a predetermined value, and said separable portion is delimited by a breakable zone,”:  Che discloses at the bottom portion of the container is an opening 44 for receiving a valve 46; the valve 46 is configured to blowout when the vial 20 is being thawed if the pressure inside the vial is greater than a predetermined pressure, the predetermined pressure being the highest pressure where no damage will occur to the sample or the vial; the blowout allows the vapor to escape the vial at a greater rate than allowed for by openings 40 and 42 alone (Para. [0021], lines 1-8); Che disclose the valve 46 is coupled to the container at the opening in the bottom of portion (Para. [0035], line 52-53).
“and said receptacle further comprises a retainer of said separable portion, once it has detached, and in that detachment of said at least one separable portion defines an opening in said receptacle, between said opening and said at least one separable portion, retained by said retainer, a gap being defined to let out gases contained inside said housing.”:  Che discloses at the bottom portion of the container is an opening 44 for receiving a valve 46; the valve 46 is configured to blowout when the vial 20 is being thawed if the pressure inside the vial is greater than a predetermined pressure, the predetermined pressure being the highest pressure where no damage will occur to the sample or the vial; the blowout allows the vapor to escape the vial at a greater rate than allowed for by openings 40 and 42 alone (Para. [0021], lines 1-8); further illustrated below in annotated Fig. 2.  Further, Che discloses the cap assembly includes a plurality of gaps 102 extending from the top portion 60 to the bottom portion 62 that allow nitrogen vapor to enter and/or exit the container; the gaps may be used in combination with, or in place of openings 40 and 42 in the container 22 to provide a flow path for the vapor (Para. [0031], lines 3-8).

    PNG
    media_image2.png
    535
    524
    media_image2.png
    Greyscale


Claim 20:  “wherein said retainer includes an undercut between said at least one  separable portion and said opening to prevent separation between the at least one separable portion and the receptacle.”:  Che discloses at the bottom portion of the container is an opening 44 for receiving a valve 46; the valve 46 is configured to blowout when the vial 20 is being thawed if the pressure inside the vial is greater than a predetermined pressure, the predetermined pressure being the highest pressure where no damage will occur to the sample or the vial; the blowout allows the vapor to escape the vial at a greater rate than allowed for by openings 40 and 42 alone (Para. [0021], lines 1-8); thus, preventing separation between the separable portion and the receptacle.
Therefore, the prior art reference of Che meet the limitations of claims 16 and 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0143452 A1-Che et al. (hereafter Che), and further in view of US 2015/0048085A1-Brown et al. (hereafter Brown).
Regarding claim 17, Che teaches the invention discussed above in claim 16.  Further, Che et al. teaches a receptacle (container 22) with a separable portion discussed above.  However, Che does not explicitly teach a notch in the receptacle.
For claim 17, Brown teaches an invention relating to cryopreservation vessels or containers (Para. [0004], lines 1-2) and a notch or recess in the bottom rim of the disclosed individual cryovial (Para. [0089], line 15), which reads on the instant claim limitation of a notch in the receptacle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che to include a notch or recess in the receptacle of the cryovial as taught by Brown, because Brown teaches the notch or recess permits a human operator or a robot to accomplish single-handed opening or closing of the cap when the vial is used in conjunction with a rack or article holster having a detention feature (Para. [0089], lines 15-19).

Regarding claim 18, Che teaches the invention discussed above in claim 17.  Che does not teach a notch is circular, and is made in a base of said receptacle.
For claim 18, Brown teaches an invention relating to cryopreservation vessels or containers (Para. [0004], lines 1-2) and a notch or recess in the bottom rim of the disclosed individual cryovial (Para. [0089], line 15), and Brown teaches a recessed volume that conforms to the volume of at least a portion of the base of the articles frame at the second end (Para. [0037], lines 5-7), therefore, the notch is capable of forming a shape as set by the base, which reads on the instant claim limitation of a notch is circular, or substantially circular, and is made in the base of said member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che to include a notch is circular, and is made in the base of said receptacle as taught by Brown, because Brown teaches the holster can have a detent feature to engage the article's frame to restrict rotational freedom of the article's frame (Para. [0037], lines 7-9).

Regarding claim 19, Che teaches the invention discussed above in claim 16.  Che does not teach a notch has as triangular section.
For claim 18, Brown teaches an invention relating to cryopreservation vessels or containers (Para. [0004], lines 1-2) and a notch or recess in the bottom rim of the disclosed individual cryovial (Para. [0089], line 15), and Brown teaches a recessed volume that conforms to the volume of at least a portion of the base of the articles frame at the second end (Para. [0037], lines 5-7), therefore, the notch is capable of forming a triangular section shape as set by the base, which reads on the instant claim limitation of the notch has a triangular section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che to include a notch having a triangular section as taught by Brown, because Brown teaches the holster can have a detent feature to engage the article's frame to restrict rotational freedom of the article's frame (Para. [0037], lines 7-9).  


Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0143452 A1-Che et al. (hereafter Che), and further in view of US 2004/0214316 A1-O’Connell.
Regarding claim 21, Che teaches the invention discussed above in claim 20.  Further, Che discusses a retainer and a separable portion of the housing also discussed above.  However, Che does not explicitly teach an appendix including a connecting zone, shaped so as to abut against the inner surface of the housing.
For claim 21, O’Connell teaches a kit for cell sampling (Para. [0002], line 1) and O’Connell teaches media plug 50 positioned within the housing of a collection tube 20, where an appendix of the media plug 50 abuts the edge of the diameter region 23 (Para. [0031], lines 3-5, Fig. 2B), further, annotated Fig. 2B below illustrated at least one appendix, with a connecting zone, which reads on the instant claim limitation of an appendix, shaped so as to abut against the inner surface of the housing.

    PNG
    media_image3.png
    598
    207
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che to include at least one appendix with a connecting zone, shaped to as to abut against the inner surface of the housing as taught by O’Connell, because O’Connell teaches the media plug 50 is performed to fit the shape of the tube (Para. [0017], line 3) and O’Connell teaches the plug 50 is positioned half-way down the tube, this minimizing the risk of contamination upon opening the tube (Para. [0019], lines 15-17).

Regarding claim 22, Che teaches the invention discussed above in claim 21.  However, Che does not explicitly teach an appendix having a divergent shape.  
For claim 22, O’Connell teaches a kit for cell sampling (Para. [0002], line 1) and O’Connell teaches media plug 50 positioned within the housing of a collection tube 20, where an appendix of the media plug 50 is a divergent shape and positioned toward the free end of the tube 20, further, illustrated in annotated Fig. 2B above, which reads on the instant claim limitation of an appendix having a divergent shape.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che et al. to include teach an appendix having a divergent shape as taught by O’Connell, because O’Connell teaches the media plug may be of any suitable shape and composition (Para. [0032], line 2) and the media plug 50 is performed to fit the shape of the tube (Para. [0017], line 3) and O’Connell teaches the plug 50 is positioned half-way down the tube, this minimizing the risk of contamination upon opening the tube (Para. [0019], lines 15-17).



Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0143452 A1-Che et al. (hereafter Che) and US 2004/0214316 A1-O’Connell, and in further view of US 6,383,453 B1- Banauch et al. (hereafter Banauch)
Regarding claim 23, modified Che teaches the invention discussed above in claim 21.  Further, Che teaches a retainer, a separable portion, and an appendix discussed above.  However, modified Che does not teach a plurality of appendixes, angularly spaced one from another with respect to a center of said at least one separable portion.
For claim 23, Banauch teaches an invention relating to a storage container for storing, freezing and apportioning specimens (Col. 1, lines 5-6), and Banauch teaches a plurality of appendixes (protrusions 13), where Fig. 1 illustrates the protrusions 13 are angularly spaced one from the other with respect to the center from the separable portion (breakpoint 14, Col. 3, lines 1-2), which reads on the instant claim limitation of a plurality of appendixes, angularly spaced one from another with respect to a center of said at least one separable portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che to further include appendixes (protrusions 13) angularly spaced one from another with respect to a center said at least one separable portion (breakpoint 14) as taught by Banauch, because Banauch teaches the appendixes (protrusions 13) contribute to breakage at the breakpoint 14 (separable portion) and also prevent the frozen sample from sliding when the container is broken at the breakpoint (Col. 3, lines 2-5).


Claims 24, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0143452 A1-Che et al. (hereafter Che) and further in view of US 2014/0157798 A1- Jimenez-Rios et al. (hereafter Jimenez-Rios).
Regarding claim 24, Che teaches the invention discussed above in claim 16.  Further, Che teaches coupling (a snap lock mechanism) of the closure (cap assembly) to the receptacle (container, Para. [0035], lines 64-65), also discussed above.  However, Che does not explicitly teach a bayonet coupling of the closure to the receptacle.
For claim 24, Jimenez-Rios teaches an invention relating to a device for the cryopreservation and/or vitrification of a biological sample in a freezing medium and more particularly, to a bath suitable for receiving and/or storing a container containing a biological sample in liquid-phase nitrogen (Para. [0002], lines 2-5) and engaging members on the vial (second member) 18, 126 and capping portion (first member) 82 such that the bayonet twist lock of FIGS. 12-13 with corresponding engaging ears 156 and channels 158) allow the closure member 80, 146 (Para. [0054], lines 4-7), which reads on the instant claim limitation of a bayonet coupling of the closure to the receptacle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che to include a bayonet coupling of the closure and receptacle as taught by Jimenez-Rios, because Jimenez-Rios teaches the bayonet twist lock closes the member 80,146 to be securely held in place and also provide a signal to the user that the closure member has been sufficiently screwed into the open end when resistance is felt as the closure is being twisted into place (Para. [0054], lines 7-11), thus ensuring the vial is securely locked.

Regarding claim 27, Che teaches the invention discussed above in claim 16.    Further Che does teach the vial 10 is suspended in a freezer that is supplied with liquid nitrogen to preserve cells (Para. [0002], lines 13-14) and conventional cryogenic vials (a plurality of vials, Para. [0020], line 6).  However, Che does not explicitly teach a container comprising a support for a plurality of devices for freezing adipose tissue.
For claim 27, Jimenez-Rios teaches a cryo bath 4 which is adapted for to receive and retain a cryogenic freezing medium (including, but not limited to liquid nitrogen (Para. [0026], lines 31-32), wherein the cyro bath 4 comprises a rack or organizer 16 for holding and organizing one or more vessels 18 such as such as cryo vials, tubes and/or straws, during cryopreservation and/or vitrification and storage of a biological sample held therein (Para. [0027], lines 1-5, Figs. 1-3), which reads on the instant claim limitation of a container of liquid nitrogen comprising a support for a plurality of devices for freezing adipose tissue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che to include a container of liquid nitrogen comprising a support for a plurality of devices for freezing adipose tissue as taught by Jimenez-Rios, because Jimenez-Rios teaches the bath 4, 112 is adapted to receive at least one biological sample-containing vessel such as cryo vial 18, 126; while particular examples of a vial are described in detail below, it is contemplated that a vessel or vial having a variety of shapes, sizes and dimensions may be used with the device 2, 112 described herein depending on numerous factors including the particular biological sample being handled, the techniques being performed and the desired outcome or objective (Para. [0037], lines 3-11).

Regarding claim 28, Che teaches the invention discussed above in claim 27.  Further, Che does teach a plurality of supports 104 (Para. [0031], line 9).  However, Che does not explicitly teach comprising a first support and a second support provided of respective first, second shaped holes, in which are insertable respective devices.
For claim 28, Jimenez-Rios teaches the device 2 comprises a first support (bottom portion 20, Para. [0027], line 18, Figs. 1-3); where the bottom portion 20 (first support includes first holes and a second support (top portion 22, Para. [0027], line 22, Figs. 1-3) respective of the first (bottom portion 20), having second shaped holes (apertures 26, Para. [0027], line 22), in which are insertable respective devices (vial 18, Para. [0027], line 3, Figs. 1-3), which reads on the instant claim limitation of a first support including first holes having a prismatic shape with a triangular section with rounded vertices and a second support including second holes having a three-lobed shape.
The reference of Che discloses the claimed invention of a device for freezing adipose tissue and a plurality of supports 104, except for a first support including first holes having a prismatic shape with a triangular section with rounded vertices and a second support including second holes having a three-lobed shape.  It would have been obvious to one of ordinary skill in the art to modify the device of Che, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  See MPEP §2144.07.  Additionally, it would have been obvious to modify the invention of Che to include a first support including first holes having a prismatic shape with a triangular section with rounded vertices and a second support including second holes having a three-lobed shape as taught by Jimenez-Rios et al., because Jimenez-Rios teaches the holes (apertures 26) are configured to received vials and hold the vials in an upright position (Para. [0027], lines 22-24) and Jimenez-Rios teaches it will be apparent to those of ordinary skill in the art that many more embodiments and implementations are possible within the scope of the invention (Para. [0061], lines 2-4).

Claim 29: “wherein said second member of said device comprises at least one coupling portion to said first support, said coupling portion comprising at least one perimeter groove in which edge of a hole is engageable.”:  Che et al. discloses the cap assembly (first member) is configured to be coupled to the container (second member, Para. [0007], lines 4-5, Figs. 1-2); Che et al. discloses the cap assembly 114 may be coupled to the container 112 by a snap lock mechanism (Para. 0033], lines 3-4), therefore providing at least one perimeter groove in which the edge of a respective first hole is engageable. 


Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0143452 A1-Che et al. and further in view of JP4882494B2-Katsura et al. (all citations are made to the machine English translation).
Regarding claim 25, Che teaches the invention discussed above in claim 16.  Further, Che teaches a support portion (pipette or tube 70) which comprises an elongated element discussed above.  However, Che does not teach the support portion (pipette or tube 70) is flattened, provide with a given concavity.
For claim 25, Katsura teaches an invention relating to a cryopreservation vial package (Para. [0001], line 1) and Katsura teaches a support portion (fixing device or cane 3, Para. [0015], line 6), where annotated Fig. 4 below illustrates the support portion (fixing device or cane) comprising an elongated portion and provided with given concavity, which reads on the instant claim limitation of the support portion is flattened, provide with a given concavity.

    PNG
    media_image4.png
    404
    596
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che to include a support portion (fixing device or cane 3) that is flattened, and provided with a given concavity as taught by Katsura, because Katsura teaches the elongated portion of the support portion (fixing deice or cane 3) is for fixing cryopreserved vials (Para. [0021], line 4, Fig. 4).

Regarding claim 26, Che teaches the invention discussed above in claim 16.  Further, Che teaches an elongated element discussed above.  However, Che does not teach the elongated element comprising a plurality of holes suitable for improving thermal conduction properties thereof.
For claim 26, Katsura teaches an invention relating to a cryopreservation vial package (Para. [0001], line 1) and Katsura teaches a support portion (fixing device or cane 3, Para. [0015], line 6), where annotated Fig. 4 above illustrates the support portion (fixing device or cane) comprising an elongated portion and a plurality of holes, which reads on the instant claim limitation of the elongated element comprising a plurality of holes suitable for improving thermal conduction properties thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che to include a support portion (fixing device or cane 3) that is flattened, and provided with a given concavity as taught by Katsura, because Katsura teaches the elongated portion of the support portion (fixing deice or cane 3) is for fixing cryopreserved vials (Para. [0021], line 4, Fig. 4).


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0143452 A1-Che et al. (hereafter Che) and US 2014/0157798 A1- Jimenez-Rios et al. (Jimenez-Rios), in further view of and US 2016/0174545 A1-Parra et al. (hereafter Parra).
Regarding claim 30, modified Che teaches the invention discussed above in claim 29.  Further, modified Che teaches a grip portion of the closure (cap assembly) and the receptacle (container) discussed above and said second shaped holes (apertures 26) having the same shape as the second member (different sizes and shapes, Para. [0037], lines 6-8).  However, modified Che does not teach the device having a prismatic shape, with triangular section with rounded vertices, as each of said first holes, while each said second holes has a three-lobed shape of said second support which allows for rotation of each device around its own longitudinal axis to engage said edge of the first hole in a perimeter groove.
For claim 30, Parra teaches an invention relating to the field of devices for the cryopreservation of biological specimens (Para. [0002], lines 1-2) and the cap 102 preferably comprises the same cross-sectional shape as the stick 101, e.g., hexagonal (FIG. 5A), triangular (FIG. 5B), square (FIG. 5C, circular (FIG. 5D), or the like, and roughly equal cross-sectional dimensions (Para. [0022], lines 12-14, Fig. 5B), which reads on the instant claim limitation the device having a prismatic shape, with triangular section with rounded vertices, as each of said first holes, while each said second holes has a three-lobed shape of said second support which allows for rotation of each device around its own longitudinal axis to engage said edge of the first hole in a perimeter groove.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Che to further include the device having a prismatic shape, with triangular section with rounded vertices, as each of said first holes, while each said second holes has a three-lobed shape of said second support which allows for rotation of each device around its own longitudinal axis to engage said edge of the first hole in a perimeter groove as taught by Parra, because Parra teaches this along with the circumferential notch may be clasped with forceps making the device 100 easier to hold (Para. [0022], lines 14-18).  Additionally, Parra teaches modifications may be made by those skilled in the art (Para. [0030], lines 5-6).

Response to Arguments
Applicant's arguments filed on 04/22/2022 and considered on 05/25/2022 have been fully considered but they are not persuasive. 
Regarding the middle of pg. 6 and bottom of Applicant's arguments, where Applicant has amended independent claim 16 to recite "and configured to be closed tight for...".  As discussed in the previous Office Action, the reference of Che discloses an invention relating to specimen containers and more specifically, cryogenic containers or vials for storing biological specimens (para. [0001], lines 1-3).  Further, the limitation of a closure and a receptacle mutually coupleable and configured to be closed tight, presented in independent claim 16, continues to be met via the reference of Che.  Che discloses a cap assembly 24 (closure) configured to be secured to a container 22 (receptacle, Para. [0018], lines 6-7)), further, Che suggests the cap assembly 24 (closure) coupled to the receptacle (container 22) is configured to be closed tight, as previously mentioned by the disclosure of "secured to the container".  
Che does disclose the arrangement of the limitations presented in claim 16, previously mentioned, and the emphasized features noted on pg. 6 of Applicant's arguments.  As noted, Che discloses cryogenic containers or vials (receptacle for cryopreservation) of adipose tissue (Che discloses the cryogenic containers or vials store biological specimens, where adipose tissue constitute a biological specimen).  Additionally, Applicant discloses the cryogenic vial 20 of Che includes two openings 40 and 42 on the body 30 of the container 22 of the cryogenic vial and attempts to mention how these features are different from the instant application.  
However, as discussed above in this section, and the claim limitation of the instant application requires a closure (a cap assembly) coupled to a receptacle (container 22), where the closure is configured to close tight.  Regarding the latter, the reference of Che continues to address those limitations, pertaining to Applicant's continued assertion that Che does not disclose these feature; the middle of pg. 7 of Applicant's response.  Additionally, Applicant asserts that any modification to be configured to be closed tight for cyropreservation, pertaining to Che's vial, would change the principle operation of Che's vial and would be improper.  
Regarding the latter, the Examiner disagrees for the following reasons: (1) closure and a receptacle are mutually coupleable and configured to be closed tight has been disclosed and rejected in the 102 rejection, and (2) a closure of a vial for cryogenic storage of biological samples are well known in the art and would not be deemed inoperable for such a device.  Regarding the bottom of pg. 7 and pg. 8, pertaining to the USC 103 rejections of claims 17-19, 21-22, 23, 24, and 27-29, 25-26, and 30, where Applicant asserts these claims depend directly or indirectly from amended independent claim 16, and requests the rejections on these claims should be withdrawn because amended claim 16 is allowable.  For the reasons discussed above regarding claim 16 and the reference of Che, which continues to address the limitations presented, claim 16 remains rejected, as well as the dependent claims previously mentioned which depend either directly or indirectly on claim 16.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/           Examiner, Art Unit 1799                                                                                                                                                                                             
/MICHAEL L HOBBS/           Primary Examiner, Art Unit 1799